UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6856


LEONARD CARTER, JR.,

                    Plaintiff - Appellant,

             v.

TRACY S. RAY, Chief Warden/Superintendent; A. MACK BAILEY, Assistant
Warden; TERESA L. BRICKHEAD, Operation Manager; REBECCA OWENS,
Correctional Institutional Recorded Counselor; GEARD PUGH, Unit Manager; W.
ROLLINS, Unit Manager; ROBYN P. WALLACE, EBP Manager; J. MILLES,
Unit Manager; B. T. PERKINS, Unit Manager; RITA ODOM, Correctional
Institutional Recorded Counselor,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00850-HEH-RCY)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Leonard Carter, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leonard Carter, Jr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Carter v. Ray, No.

3:17-cv-00850-HEH-RCY (E.D. Va. June 11, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2